Citation Nr: 1413639	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a mood disorder with major depressive-like episodes.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1996.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from June 2005 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the June 2005 decision, service connection for a mood disorder was granted, and an initial 30 percent evaluation was assigned, effective from December 22, 2004.  Entitlement to TDIU was denied in the August 2006 decision.  The veteran testified at an RO hearing in December 2007 and at a VA Central Office hearing before the undersigned Veterans Law Judge in December 2008.

Previously, the issues on appeal were remanded in February 2009.  In a September 2011 decision, the Board granted entitlement to a 50 percent evaluation for the service-connected mood disorder.  This was implemented by the Appeals Management Center the same month, effective from December 2004.  The TDIU claim was remanded by the Board for further development.

The Veteran appealed the Board's assignment of a 50 percent evaluation for a mood disorder, and in July 2012, on the basis of a Joint Motion for Partial Remand (JMR), the Court of Appeals for Veterans Claims (Court) vacated that part of the Board's decision which denied an evaluation for mood disorder in excess of 50 percent, and remanded the matter for further consideration.  

In April 2013, the Board denied the Veteran's claim for an evaluation in excess of 50 percent for a mood disorder and again remanded the TDIU claim.  Once again, the Court granted a JMR vacating and remanding the decision on the increased evaluation claim in January 2014.  As the remand development on the TDIU claim has been accomplished, both the increased evaluation claim and the TDIU claim are again before the Board on appeal.

The Board has reviewed the Veteran's paper claims file, his Virtual VA records, and his Veterans Benefits Management System (VBMS) file.  Notably, the VA treatment records from 2012 and 2013 that are noted below are contained in Virtual VA, in a set of outpatient records added to Virtual VA in May 2013.

In a July 2013 brief presentation, the Veteran's representative raised claims for service connection for gastroesophageal reflux disease (GERD) and diabetes mellitus, to include as secondary to service-connected disabilities and medications taken for those disabilities.  These claims are referred back to the RO/AMC for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The most recent JMR, from January 2014, was predicated on a determination that the Board had not accounted for the Veteran's statement during a May 2006 VA examination that, even though he denied suicidal ideation, he did sometimes he wish he were dead.  See 38 C.F.R. § 4.130, Diagnostic Code 9435 (2013) (listing suicidal ideation as a criterion for awarding a 70 percent evaluation for a psychiatric disorder).  

Before the Board can address the evidence cited in the JMR, however, additional development is required.  First, the Veteran underwent his most recent VA psychiatric examination in November 2011, more than two years ago, and there is medical evidence of record unambiguously indicating that the condition has reportedly worsened since then.  Notably, a VA psychiatry outpatient noted from December 2012 reflects that, while he had tried to control depression without medication for an extended period of time, his "symptoms have become more severe over approximately the last three months."  Moreover, and of particular concern to the Board in view of the JMR, the Veteran denied any actual desire or intent to harm himself but admitted "to occasional thoughts of not wanting to be alive."  The examiner further noted that the Veteran's depressive symptoms "if untreated could become more severe."  Given the Veteran's report of worsening symptoms, a new VA examination is required under 38 C.F.R. § 3.159(c)(4).

The Board further notes that a subsequent psychiatry outpatient note, from March 2013, reflects that the Veteran was to return to the clinic in three months.  This is the most recent VA treatment report (from the Mobile, Alabama VA outpatient clinic (VAOPC)) of record, and subsequent treatment records from this facility must be obtained.  38 C.F.R. § 3.159(c)(2).

A further determination on the claim for an increased rating for a mood disorder could profoundly affect the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, the Veteran underwent his most recent VA general medical examination in conjunction with the TDIU claim in October 2011 and, in January 2014, submitted recent private treatment records (along with a signed waiver, under 38 C.F.R. § 20.1304) indicating continued treatment for, among other things, his service-connected knee and wrist disorders.  A further VA medical examination, addressing his service-connected disorders and their effect on his ability to secure or follow a substantially gainful occupation, is thus warranted as well.

Finally, the Veteran's representative has raised two key points in recent brief presentations.  As noted above, claims for service connection for GERD and diabetes mellitus, to include as secondary to service-connected disabilities and medications taken for those disabilities, were raised a July 2013 brief presentation.  These claims should be adjudicated prior to readjudication of the TDIU claim, as their resolution could profoundly affect the outcome of that claim.  See Harris, supra.  Moreover, in February 2014, the representative called into question whether submissions received from the Veteran in June 2013 had been reviewed in the June 2013 Supplemental Statement of the Case.  Any readjudication of this claim must include consideration of this evidence.  See 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1.  The Mobile VAOPC must be contacted, and all treatment records dated since March 2013 must be obtained and added to the claims file.  If no such records are available, this fact must be fully documented in the claims file.

2.  The Veteran must next be afforded a VA psychiatric examination, with a psychiatrist or psychologist who has reviewed the claims file, including records contained in Virtual VA and VBMS.  The examiner is requested to report all subjective symptoms and objective findings (with particular attention to any suicidal ideation, if present), render a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score, and offer an opinion as to whether the Veteran's service-connected mood disorder, in conjunction with his other service-connected disorders (right and left knee disorders, right and left wrist disorders, hypertension, hepatitis C with hemochromatosis, and a stab wound of the chest) but without consideration of any nonservice-connected disorders or his age, render him unable to secure or follow a substantially gainful occupation.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the Veteran must be afforded a VA medical examination, with an examiner who has reviewed the claims file, including records contained in Virtual VA and VBMS.  The report of the Veteran's VA psychiatric examination, if conducted, must be added to the claims file prior to the medical examination and must be reviewed by the examiner.  The examination must address the Veteran's service-connected right and left knee disorders, right and left wrist disorders, hypertension, hepatitis C with hemochromatosis, and a stab wound of the chest.  Based upon the examination findings, an interview with the Veteran as to his educational and employment history, and the claims file review, the examiner is requested to provide an opinion as to whether the above disorders, along with the service-connected mood disorder but without consideration of any nonservice-connected disorders or the Veteran's age, render him unable to secure or follow a substantially gainful occupation.  All opinions must be supported by a complete rationale in a typewritten report.

4.  The Board must adjudicate the Veteran's claims for service connection for GERD and diabetes mellitus, to include as secondary to his service-connected disabilities and medications taken for those disabilities.  This adjudication must precede the action requested in paragraph 5.

5.  After ascertaining that the above development has been accomplished in full, as well as any development necessitated in light of paragraph 4, the RO/AMC must readjudicate the Veteran's claims.  The RO/AMC is specifically requested to consider the Veteran's submissions from June 2013, as they were not cited in a June 2013 Supplemental Statement of the Case (SSOC), as well as all other evidence received since that SSOC.  If either determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


